DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 12-17 are objected to because of the following informalities:  
Claims 12-17, “The touch display panel” needs to be changed to
 -The liquid crystal display device - for proper antecedent basis. There appears to be 
a typographical mistake.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10: limitations “a cohesive force ...is not less than 1000 N” are unclear. 
This renders the claim indefinite because value of cohesive force (peeling strength) should be value of force by unit of the length (N/m). 



Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1.	Claims 1, 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2016/0162083) hereinafter ZHANG in view of Chen 
(US 2008/0218057) hereinafter Chen and in view of Monzen (US 2004/0036833) hereinafter Monzen. 

Regarding claim 1: ZHANG discloses in figs. 1 and 5 a touch display panel (01) [0036], comprising: a substrate (10); a Chip-On-Film (COF) (30) [0039], one end of the COF being bound on the substrate (10), and the other end of the COF having one or more first binding terminals [0038]; and a flexible circuit board (30), one end of the flexible circuit board being bound on the substrate (10], and the other end of the flexible circuit board having one or more second binding terminals [0038], wherein a width L2 of each of the one or more second binding terminals and a width L1 of each of the one or more 
Chen discloses in figs. 2A, 2B a display panel (2000) [0051], comprising: a substrate (2100); and one or more first binding pins (2220) [0053] (group of the pins around of the center line 3242a, fig. 3) and one or more second binding pins (group of the pins (3220) are away from the center line 3142a, fig. 3); wherein a width L2 of each of the one or more second binding pins (3220) fig. 3 is greater than a width LI of each of the one or more first binding pins [0070].
Monzen discloses in [0033] and fig. 1 a liquid crystal display (LCD 2, 3, 4) using a flexible substrate (1); a plurality of segmented input terminals and a plurality of common input terminals (11, 12, 13) are formed on a lower substrate (3) of an LCD substrate; the spacing and line width (W2, W3) of the common input terminals are greater than the spacing and the line width of the segmented input terminals (W1); the flexible substrate is provided with a plurality of segmented output terminals and a plurality of common output terminals; and the spacing and line width of the common output terminals are greater than the spacing and line width of the segmented output terminals. 
One of ordinary skill in the art would have recognized that making a width L2 of each of the one or more second binding pins is greater than a width L1 of each of the one or more first binding pins would be improved bonding property because provide more even (equalize) condition during a thermal compression process is performed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of varied (changing) widths of the bonding pins (making one or more first binding pins and one or more second binding pins, wherein a width L2 of each of the one or more second binding pins is greater than a width L1 of each of the one or more first binding pins) to improve the adhesion the pins to the substrate to achieve the predictable result of better bonding property and as result saving in reworking material costs arisen from the imperfect bonding of the pins, and rework labor hours can also be reduced, simultaneously increasing yield of the display panel, as taught by Chen [0071]. 
 

Chen discloses in figs. 2A, 2B a display panel (2000) [0051], comprising: a substrate (2100); and one or more first binding pins (2220) [0053] (group of the pins around of the center line 3242a, fig. 3) and one or more second binding pins (group of the pins (3220) are away from the center line 3142a, fig. 3); wherein a width L2 of each of the one or more second binding pins (3220) fig. 3 is greater than a width LI of each of the one or more first binding pins [0070].
Monzen discloses in [0033] and fig. 1 a liquid crystal display (LCD 2, 3, 4) [0054] using a flexible substrate (1); a plurality of segmented input terminals and a plurality of common input terminals (11, 12, 13) are formed on a lower substrate (3) of an LCD substrate; the spacing and line width (W2, W3) of the common input terminals are greater than the spacing and the line width of the segmented input terminals (W1); the flexible substrate is provided with a plurality of segmented output terminals and a plurality of common output terminals; and the spacing and line width of the common 
One of ordinary skill in the art would have recognized that making a width L2 of each of the one or more second binding pins is greater than a width L1 of each of the one or more first binding pins would be improved bonding property because provide more even (equalize) condition during a thermal compression process is performed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of varied (changing) widths of the bonding pins (making one or more first binding pins and one or more second binding pins, wherein a width L2 of each of the one or more second binding pins is greater than a width L1 of each of the one or more first binding pins) to improve the adhesion the pins to the substrate to achieve the predictable result of better bonding property and as result saving in reworking material costs arisen from the imperfect bonding of the pins, and rework labor hours can also be reduced, simultaneously increasing yield of the display panel, as taught by Chen [0071]. 

Regarding claims 6-7 and 16-17: ZHANG, as modified by the teaching of Chen and Monzen, discloses the touch display panel having all of the claimed features as discussed above with respect to claim 1 (8). Although it doesn’t explicitly teach wherein L2-L1 is from 0.03 to 0.07 mm; and wherein LI is from 0.7 to 0.9 mm, and L2 is from 0.75 to 0.95 mm, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen wherein L2-L1 is from 0.03 to 0.07 mm; and wherein LI is from 0.7 to 0.9 mm, and L2 is from 0.75 to 0.95 mm in order to meet the requirement of design of the binding pins, and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


4.2.	 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Chen and in view of Monzen, as applied to claims 1 and 8 respectively above, and further in view of  NAKAYAMA et al. (US 2017/0185187) hereinafter NAKAYAMA.

Regarding claims 2 and 12: ZHANG, as modified by the teaching of Chen and Monzen, discloses the touch display panel having all of the claimed features as discussed above with respect to claim 1 (8). It doesn’t explicitly teach a thickness of each of the one or more second binding pins is the same as a thickness of each of the one or more first binding pins.
NAKAYAMA discloses in [0063] a thickness of each of the one or more second binding terminals (5) is the same as a thickness of each of the one or more first binding terminals (7)  (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen a thickness of each of the one or more second binding pins is the same as a thickness of each of the one or more first binding pins, as taught by NAKAYAMA in order to simplify manufacturing process. 



Regarding claim 11: ZHANG, as modified by the teaching of Chen and Monzen, discloses the liquid crystal display device having all of the claimed features as discussed above with respect to claim 8. It doesn’t explicitly teach the first conductive connection layer and the second conductive connection layer are made of a conductive adhesive.
Watanabe discloses in [0106] the conductive connection layers are made of a conductive adhesive.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen the first conductive connection layer and the second conductive connection layer are made of a conductive adhesive, as taught by Watanabe in order to provide better electrical connections.

Regarding claims 3-5 and 13-15: ZHANG, as modified by the teaching of Chen and Monzen, discloses the touch display panel having all of the claimed features as discussed above with respect to claim 1 (8). It doesn’t explicitly teach the flexible circuit board is manufactured by a process different from a process for manufacturing the COF; and wherein the flexible circuit board is manufactured by evaporating a copper onto a polyimide substrate using evaporation technology; and wherein the COF is manufactured by adhering a copper onto a polyimide substrate using an adhesive.
Watanabe discloses in [0004] the flexible circuit board is manufactured by a process different from a process for manufacturing the COF; and wherein the flexible circuit board is manufactured by evaporating a copper onto a polyimide substrate using evaporation technology [0006]; and wherein the COF is manufactured by adhering a copper onto a polyimide substrate using an adhesive.


Instant ZHANG, as modified by the teaching of Chen, Monzen and Watanabe, clearly teaches all claimed limitations. However, the Examiner notes that the limitations of the claims 3-5 and claims 13-15 are process limitations in product claims. Such process limitations define the claimed invention over the prior art only to the degree that they define the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is the same as, or obvious over, the prior art. See Product-by-Process in MPEP 2113 and 2173.05(p) and In re Thorpe, 111 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, ZHANG, as modified by the teaching of Chen, Monzen and Watanabe meets all  limitations of the claims 3-5 and claims 13-15.

4.4.	 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Chen and in view of Monzen, as applied to claim 8 above, and further in view of  Yoshida et al. (US 2003/0215620) hereinafter Yoshida.

Regarding claim 10: ZHANG, as modified by the teaching of Chen and Monzen, discloses the liquid crystal display device having all of the claimed features as discussed above with respect to claim 8. It doesn’t explicitly teach a cohesive force of the first conductive connection layer and a cohesive force of the second conductive connection layer after the binding are not less than 1000 N.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen a cohesive force of the first conductive connection layer and a cohesive force of the second conductive connection layer after the binding are not less than 
1000 N, as taught by Yoshida in order to provide strong connection.

4.5.	 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Chen and in view of Monzen, as applied to claim 8 above, and further in view of  Admitted by Applicant Prior Art (Admission), hereinafter AAPA.

Regarding claim 9: ZHANG, as modified by the teaching of Chen and Monzen, discloses the liquid crystal display device having all of the claimed features as discussed above with respect to claim 8. It doesn’t explicitly teach the one or more first binding pins and the one or more second binding pins are bound onto the substrate simultaneously.
AAPA discloses in the “Background” section, at the time the invention was made, that it was old and well known to be generally pressed Chip-On-Film (COF) and a flexible circuit board on a circuit board simultaneously.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen the one or more first binding pins and the one or more second binding pins are bound onto the substrate simultaneously, as taught by AAPA in order to to reduce the time for binding and improve the production efficiency, as taught by AAPA.
Although it doesn’t explicitly teach wherein a time for the binding is from 5 to 9s, the specification contains no disclosure of either the critical nature of the claimed time or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen times or upon another variable recited in a claim, the Applicant must show that the chosen times are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHANG, Chen and Monzen wherein a time for the binding is from 5 to 9s, in order to meet the requirement of manufacturing conditions for the binding pins, and since In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2010/0046185,		US 2014/0190727
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848